DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 10, 14, 20, 22, and 23 are pending in this application.  Claims 1-9, 11-13, 15-19, and 21 have been cancelled.  Claims 10, 14, 20, 22, and 23 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 14, 20, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagai et al (US 5723133) in view of Meglasson (US 5900435) and Brand for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth. 

The claims differ as to the specific recitation of p being an integer of from 3 to 5.
Meglasson discloses the use of guanidine derivatives in foods and beverages (see entire patent, especially the abstract, Formula I, and claims 1-3).  It is noted that sodium chloride is a well-known additive in food products. 
Brand discloses salty taste amplification with guanidine derivative compounds (see entire document).
It would have been obvious to a person of ordinary skill in the art, to further modify the guanidine of Nagai et al because the use of guanidine derivatives and salt enhancement in the food art is conventional.  Once the art has recognized the use of guanidine derivatives in the food art then the use and manipulation of other derivatives would be no more than obvious, expected, and well-within the skill of the art.
All of the claims and claim limitations have been considered.  The selection of amounts employed in foods and beverages would be dictated by personal preference, wherein selection would be well-within the skill of the art.

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach salt enhancing capabilities.
Nagai et al disclose modified guanidine derivatives (see entire document, especially the abstract).  Meglasson discloses the use of guanidine derivatives in foods and beverages (see entire patent, especially the abstract, Formula I, and claims 1-3).  Brand discloses salty taste amplification with 
The declaration under 37 CFR 1.132 filed March 11, 2020 is insufficient to overcome the rejection of claims based upon35 U.S.C. 103(a) as set forth in the last Office action for the following reasons.
1) The showing is not commensurate in scope with the broadest claims (claims 10 and 14).  The tables/Examples referred to are specific for 0.700 wt% sodium chloride.  Claims 10 and 14 broadly claim about 0.2 to 2.0 wt% sodium chloride.   
2) The showing does not specifically compare to the art relied upon.

In the absence of a persuasive showing of unexpected results, it is not seen how the claimed invention differs from that of the combined teachings of the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
May 7, 2021